Citation Nr: 0511969	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of right ankle sprain, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1987 
to August 1991. 

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for further development and readjudication.  
Following the completion of the requested development, the RO 
issued a supplemental statement of the case in January 2005, 
and the case was returned to the Board and is now ready for 
appellate review.  

The Board notes in passing, that subsequent to the issuance 
of the January 2005 supplemental statement of the case, 
additional private medical evidence was received by the RO 
and the Board.  In certain circumstances, when additional 
evidence has been submitted subsequent to the issuance of a 
statement of the case or supplemental statement of the case, 
if that evidence is pertinent to the claim and has not 
previously been considered by the RO, it must be forwarded 
for such consideration and the issuance of a supplemental 
statement of the case.  In the instant case, however, with 
one exception, the additional evidence that was received was 
not pertinent to the veteran's claim in that it did not 
address the veteran's feet or right ankle.  The only evidence 
that could be considered pertinent was a February 2005, 
radiology report showing minimal degenerative arthritic 
changes in certain joints in the veteran's feet.  Although 
the specific radiology report could be considered new, it was 
essentially duplicative in substance to radiology studies 
that had previously been considered by the RO and addressed 
in a prior supplemental statement of the case.  The Board 
finds, therefore, that the evidence recently submitted has 
been considered, and it would serve no useful purpose to 
remand the matter to the RO for further consideration.  
38 C.F.R. §§ 19.57, 20.1304 (2004).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  The veteran's bilateral pes planus was shown on entry 
examination to have pre-existed the veteran's period of 
service.

3.  The veteran's pre-existing bilateral pes planus disorder 
did not increase in severity during the veteran's period of 
service beyond the natural progress of the disease, was not 
shown by competent medical evidence to have been permanently 
aggravated therein, and has not been shown by competent 
medical evidence to have been aggravated by the veteran's 
service-connected right ankle disorder, or any other disorder 
of service origin.

4.  The veteran's service-connected residuals of right ankle 
sprain are manifested by minimal degenerative changes with no 
more than moderate limitation of right ankle motion, with 
functional range of motion, including limitation due to pain, 
being 5 degrees limitation of dorsiflexion, with no 
limitation of plantar flexion.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus disorder 
was not aggravated by service or a service-connected 
disorder, and service connection for bilateral pes planus is 
not warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's residuals of right ankle sprain are not met 
or approximated.  38 U.S.C.A. §§ 1155(a), 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5003, 5010, 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  These 
were original claims filed by the veteran in December 1998, 
utilizing VA Form 21-526, the document used for such 
purposes.  They appeared substantially complete on their 
face.  The veteran clearly identified the disabilities in 
question and the benefit sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
September 1998 rating decision, October 1999 statement of the 
case, November 2001 supplemental statement of the case, June 
2002 supplemental statement of the case, July 2003 Board 
remand, the August 2003 and April 2004 letters from the RO 
explaining the VCAA, and the January 2005 supplemental 
statement of the case.  

The July 2003 Board remand, the August 2003 and April 2004 
letters from the RO explaining the VCAA, and the January 2005 
supplemental statement of the case specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted in the foregoing documents that what was lacking was 
competent evidence showing that the veteran's pes planus was 
permanently aggravated in service, or, in the case of the 
claim of entitlement to an increased rating for the right 
ankle disorder, competent evidence of an increase in severity 
of that disorder.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records pertaining to the veteran's service and post-
service VA treatment records and private treatment records as 
they were identified by him.  Essentially, the veteran has 
not identified or authorized the release of any other 
medical, historical or personnel records pertaining to his 
claims.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(2004).

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the July 2003 Board remand, the August 2003 and 
April 2004 letters from the RO explaining the VCAA, and the 
January 2005 supplemental statement of the case, the veteran 
was clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Multiple VA examinations have been conducted which have 
specifically addressed the issue of the severity of the 
veteran's right ankle disorder and whether the veteran's pes 
planus was aggravated by service or another service-connected 
disorder.  Significantly, VA examinations were conducted in 
August 2001, and in April 2004, pursuant to the Board's July 
2003 remand.  The veteran has made no contentions, and 
subsequent medical evidence does not indicate, that the 
evidence is lacking so as to require the scheduling of 
another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the August 2003 and April 2004 
letters from the RO.  This letter did not indicate that the 
veteran was limited to 30 days to respond.  Instead, it 
indicated that the veteran had 60 days to respond, but could 
respond within one year.  Notwithstanding, it is most 
significant to note that additional medical evidence was 
sought and obtained long after the 60 day response period; 
more than one year has transpired since the April 2004 notice 
in question, and there has been no indication of the 
existence of additional pertinent evidence.  Further, in 
April 2004, the veteran stated that there was no more 
evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
additional evidence was obtained subsequent to the VCAA 
letters, and that the veteran has stated that there was no 
additional evidence, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that the CAVC decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified herein.

In the present case, a substantially complete application was 
received prior to the September 1998 rating decision that 
constituted the RO's initial denial of the veteran's claims.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

As discussed in detail above, the statute and the regulation 
implementing VCAA provide for pre-initial-AOJ-adjudication 
notice, but the Court in Pelegrini II specifically recognized 
that, where, as here, notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with VCAA.  The 
Court stated in that decision, that "the appellant had the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process."  Note that the Court in Pelegrini II 
did not state that the appellant had the right on remand to 
VCAA notice and subsequent AOJ adjudication.  Pelegrini II, 
went on to explain that "readjudication of the appellant's 
claim may well have to be carried out by the AOJ once 
complying notice is given on remand . . ."  The Court then 
set out the circumstances under which AOJ adjudication would 
have to either be undertaken or waived, and those 
circumstances were specifically limited to the introduction 
of newly submitted evidence.  It would follow that without 
such newly submitted evidence, AOJ adjudication is not a 
necessary part of "proper subsequent VA process."  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If you have any other evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, the Board finds that in this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.

Service connection for Bilateral Pes Planus

The veteran claims entitlement  to service connection for 
bilateral pes planus.  He argues that service connection is 
warranted under two distinct theories.  He has asserted that 
although pes planus pre-existed his period of service it was 
aggravated therein.  He has also claimed that his bilateral 
pes planus has been aggravated to a permanent degree by his 
service-connected right ankle disability.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003 (2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

Service enlistment examination dated in May 1987 documents 
the existence of moderate pes planus, found to be 
asymptomatic at the time of the examination.  The remainder 
of the service medical records show no reference to 
complaints, treatment, or diagnosis of pes planus.  

Post-service VA examination in September 1996 showed no 
evidence of pes planus.  Private treatment records dated in 
April 1997 document the veteran's complaints of worsening 
pain in the right foot.  Bilateral pronated foot structure 
was noted, with plantar fascia being extremely painful on the 
right side.  The pertinent impression was plantar fasciitis.  

In August 1997, the veteran is reported to have filed the 
current claim for service connection for bilateral pes 
planus.  As noted above, the veteran argues that service 
connection is warranted either under the theory that his pre-
existing foot disorder was permanently aggravated during 
service, or that it has been aggravated to a permanent degree 
by his service-connected right ankle disability.  

Clearly, the veteran's bilateral pes planus pre-existed 
service as shown on the 1987 service entry examination.  
Further, service connection has been established for a right 
ankle disorder, which is the veteran's only service-connected 
disability.  Thus, the veteran's claim of service connection 
for bilateral pes planus turns upon whether competent 
evidence can be produced supporting either the allegation 
that his pre-existing bilateral pes planus was permanently 
aggravated in service, or the allegation that his bilateral 
pes planus has been permanently aggravated by his service-
connected right ankle disability.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b). (2004).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude that 
the preponderance of that evidence is against a finding that 
the veteran's bilateral pes planus increased in severity 
during service beyond that which was due to the natural 
progress of the condition, and also against a finding that 
the veteran's bilateral pes planus has increased in severity 
due to the veteran's service-connected right ankle disorder.  
Essentially, the competent evidence or record stands directly 
against the veteran's claim.  

The veteran himself has theorized that his bilateral pes 
planus was either aggravated by service or his service-
connected right ankle disorder.  Although the veteran 
earnestly believes this to be true, even an educated guess 
requires some competent evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
38 U.S.C.A. § 5107(a).  More specifically, with respect to 
any medical conjectures that could be made on his part, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

Essentially, there is no evidence in support of the veteran's 
claim in the category of supporting medical authority from 
those who do have the requisite medical background.  

On the other hand, the medical evidence against the veteran's 
claim consists not only of the fact that there were no 
reports of complaints or treatment for bilateral pes planus 
in the service medical records or for many years after 
service, but also upon an April 2004 report of a private 
board certified orthopedic surgeon who conducted an 
examination of the veteran's feet pursuant to the request for 
development made in the Board's July 2003 remand.  
Essentially, the 2004 examination was conducted in pertinent 
part for the purpose of making a determination as to whether 
the veteran's pre-existing bilateral pes planus increased in 
severity during service to a permanent degree beyond what 
would be considered the normal progress of that disease, and 
to determine whether the veteran's service-connected right 
ankle disability has aggravated the veteran's bilateral pes 
planus causing increased disability to a permanent degree.  
The examination was also conducted for the purpose of making 
a determination as to the severity of the veteran's service-
connected right ankle disorder.  

The report of the April 2004 orthopedic examination noted 
that the examiner had reviewed the veteran's claims folder 
prior to the examination.  The veteran's complaints and 
history relative to his pes planus were noted in detail  A 
thorough examination was conducted.  Following examination, 
it was the physician's impression that the veteran had 
entered service with moderate pes planus, and that this 
persists and has had a normal progression.  The examiner 
concluded further that the veteran's bilateral pes planus 
pre-existed service and had not been exacerbated or 
aggravated by his service rendered to any permanent degree.  
The examiner opined further that it was not felt that the 
minimal degenerative changes on the right ankle would lead to 
any significant alteration in the natural history of the 
veteran's pes planus, that the physician found to be 
moderate.  

The orthopedic surgeon noted further that the veteran has a 
condition of bilateral plantar fasciitis, that was unrelated 
to his pre-existing pes planus, unrelated to his right ankle 
degenerative joint disease, and is the current condition that 
leads to significant foot pain.  The examiner explained that 
it was not his belief that the veteran's pes planus had 
aggravated so much that the veteran had developed plantar 
fasciitis bilaterally.  The examiner concluded that the 
baseline of the veteran's pes planus was unchanged and had 
followed its natural history.  It was explained that there 
had been no aggravation of underlying pes planus bilaterally 
and no aggravation secondary to degenerative joint disease of 
the right ankle.  

It is important once again to emphasize that the opinion of 
the April 2004 private orthopedic surgeon noted above was 
based upon a review of the claims file, the veteran's medical 
records, considerable testing, and upon a comprehensive 
examination of the veteran.  Further, this examiner provided 
a well reasoned opinion with reference to the pertinent 
evidence, including that in favor or against the veteran's 
claim.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's pre-
existing bilateral pes planus was aggravated in service to a 
permanent degree, or that his bilateral pes planus has been 
aggravated by his service-connected right ankle disorder.  38 
C.F.R. § 3.310(a) (2004).  Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's claim must be denied on those bases.

The medical evidence, in fact, serves to contradict the 
veteran's contentions.  Based upon the foregoing analysis, 
the Board finds that a preponderance of the evidence in this 
case is against the claim for service connection for 
bilateral pes planus on any basis.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  Indeed, the preponderance of the evidence 
is against finding that the disorder at issue is related to 
service or a service-connected disorder, and thus against the 
claim for service connection for bilateral pes planus.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.

Increased Rating for Right Ankle Disability

The veteran states that his right ankle disability is more 
disabling than reflected by the 10 percent disability rating 
assigned.  He argues that it is now affecting other joints in 
his foot, that he must take time off for frequent doctor's 
appointments, and that the pain interferes with his work 
duties thus placing his employment in jeopardy.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2004).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right ankle disorder, 
characterized as residuals of a right ankle sprain, has been 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Codes 5271-5010.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that limitation of 
motion of the ankle under Diagnostic Code 5271 is the 
service-connected disorder and traumatic arthritis under 
Diagnostic Code 5010 is a residual condition.

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5271 
(2004).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45(f) (2004).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x- 
ray findings will not be combined with ratings based on 
limitation of motion.

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  

The medical record indicates that the veteran's right ankle 
has been evaluated on several occasions since the initiation 
of his increased rating claim.  The Board has considered all 
medical evidence of record relating to the veteran's right 
ankle disorder in making a determination.  

Private treatment records dated in April and November 1997 
document the veteran's complaints of pain in the right ankle 
with the veteran having reported spraining his foot and ankle 
at least 20 times over the years.  Ankle joint dorsiflexion 
was noted to be limited with the knees flexed and extended, 
with pain noted on the right side with dorsiflexion in the 
April 1997 examination.  In the November 1997 examination, 
dorsiflexion and eversion caused pain on both ankles, with 
the left being greater than the right.  X-rays revealed 
osteophytes on both sides of the right ankle joint, with 
joint space narrowing present.  

A March 1998 X-ray study of the right ankle revealed minimal 
traumatic arthritic changes of the right ankle joint.  

The veteran underwent VA orthopedic examination of the right 
ankle in August 2001.  The veteran was able to ambulate 
without aids or assistance.  He was able to raise onto his 
toes and onto his heels, but had pain when squatting.  He 
reported tenderness, soreness and slight chronic swelling 
over the anterolateral aspect of the right ankle.  He could 
dorsiflex the right ankle 10 degrees, and plantar flex 40 
degrees with pain at the extremes.  There was excellent 
strength with no signs of atrophy, redness, or gross 
instability.  Chronic anterolateral swelling was noted, with 
some slight tenderness over that area.  The diagnosis was 
residual sprain of the right ankle.

Private treatment records dated in June 2002, document the 
veteran's complaints of pain in both heels, with his right 
ankle bothering him more since his heels became painful.  
Examination revealed mild lateral ankle edema.  Ankle joint 
dorsiflexion was 4 degrees with the knee extended and 0 
degrees with the knee flexed.  Muscle strength was 5/5.  
There were no pathological reflexes, but there was pain along 
the anterior lateral jointline of the right ankle.  There was 
mild instability with the anterior Drawer's sign.  X-rays of 
the right foot showed joint space narrowing at the anterior 
aspect of the right ankle.  The diagnoses were bilateral 
plantar fasciitis, left side worse than the right side; 
apparent posterior tibial dysfunction contributing to the 
problem; and post-traumatic arthritis of the right ankle due 
to previous severe ankle sprain with residual instability.  

The most comprehensive examination of the veteran's right 
ankle, and indeed the most complete documentation of the 
range of motion of the veteran's right ankle is found in the 
report of the April 2004 VA examination that was conducted by 
an orthopedic surgeon pursuant to the Board's July 2003 
remand.  In that report, the examiner noted that the 
veteran's claims file was reviewed prior to the examination.  
The veteran reported that he could sit, stand, arise and do 
stairs comfortably, but used an aircast brace intermittently 
for the right ankle, and wore intermittent inserts in the 
bilateral shoes.  The veteran also reported that he did not 
use a cane, crutch, or walker, and had no need for 
assistance.  The veteran's chief complaint was bilateral foot 
pain, and right ankle instability.  He indicated that the 
pain experienced was an 8 out of 10, with 10 being so severe 
that he would have to go to the emergency room for care.  The 
veteran reported no medications or physical therapy in the 
treatment of his bilateral foot and right ankle disorders.  
The veteran reported no surgery on his feet or ankle, nor had 
any been offered.  

Upon examination, the veteran could arise comfortably, and 
walk with a rhythmic heel to toe gait, in a smooth fashion.  
He was able to squat to the floor and do ipsilateral and 
contralateral toe raises 5/5.  On inspection, there was 
normal alignment with no effusion, atrophy, skin color, 
temperature, or texture changes.  There was no spasm.  

Range of motion with a goniometer measured dorsiflexion 15 
degrees and plantar flexion 45 degrees equal and symmetrical 
right and left with knees flexed.  With the knee extended, 
dorsiflexion was 10 degrees, and plantar flexion 40 degrees 
with the knee extended equal and symmetric. 

Motor strength testing showed 5/5 equal and symmetrical.  
Sensation was intact.  Stability examination showed the 
veteran was stable to anterior drawer at 0 and 30 degrees 
bilaterally, although he complained of pain in the 
anterolateral ligaments on the right compared to the left.  
There was normal subtalar motion bilaterally with mild pain 
on the right compared to the left.  There was no evidence of 
ankylosis and no evidence of malunion.  There was mildly 
restrictive range of motion bilaterally equal and symmetric.  
The veteran complained of pain with terminal dorsiflexion, 
that limited his range of motion.  He did not have pain with 
terminal plantar flexion.  The veteran did have pain with 
provocative examination of the anterior tibiofibular ligament 
with stability examination at 0 and 30 degrees.  

Significantly, it appeared to the examiner that the veteran 
limits 5 degrees of dorsiflexion of the right and left ankle 
equal and symmetric secondary to pain.  There was no 
restriction secondary to plantar flexion.  There did not 
appear to be additional limitation by fatigue, weakness, or a 
lack of endurance.  The examiner noted that X-rays of the 
right ankle from April 2004 were reviewed and found to show 
no acute fraction or dislocation, but did show minimal 
degenerative joint disease.  

The examiner indicated, in terms of work limitations, that 
there were none.  With regard to the right ankle, the 
examiner noted that an Aircast or rocket sock would improve 
symptomatic relief of instability.  

The Board finds the April 2004 VA orthopedic surgeon's 
examination to be the most comprehensive and probative with 
respect to the description of the disability associated with 
the veteran's service-connected right ankle disorder.  It was 
conducted by an orthopedic surgeon and included a complete 
review of the veteran's history, and examinations using a 
goniometer for accuracy.  Moreover, unlike other previous 
examinations conducted by private physicians, the exam 
accounted for limitations of range of motion due to pain 
versus general limitation of motion.  

That examination accounted for range of dorsiflexion in the 
right ankle to 10 degrees without pain, and to 15 degrees 
with pain.  Plantar flexion was found to have been to 45 
degrees with no additional limitation due to pain.  

Given the guidelines provided in 38 C.F.R. § 4.71 (Normal 
dorsiflexion 20 degrees and normal plantar flexion 45 
degrees) the veteran's limitation of right ankle motion 
including loss due to pain, represents a 10 degree, or 
50 percent, deviation from normal dorsiflexion and 0 degrees, 
or no deviation from normal plantar flexion.  These 
deviations clearly represent no more than moderate limitation 
of motion in the veteran's right ankle.  This is so, even 
considering the increased loss of range of motion shown with 
the knee extended.  Consequently, the veteran's right ankle 
disorder does not warrant an evaluation greater than 10 
percent under Diagnostic Code 5271.  

In the foregoing analysis, the Board has taken into 
consideration the holding in DeLuca v Brown, 6 Vet. App. 321 
(1993); and the mandates found in 38 C.F.R. §§ 4.40, 4.45 and 
4.59 as they relate to "loss of function due to pain.  As 
noted, the joint motions described above have distinguished 
painless ranges of motion from painful ranges of motion.  
Consequently, the veteran's right ankle disorder does not 
warrant an increased evaluation based upon loss of function 
because such loss of function is already contemplated in the 
evaluation assigned for moderate limitation of motion under 
Diagnostic Code 5271.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the right 
ankle has been demonstrated.  Consequently, a disability 
evaluation in excess of 10 percent is not warranted under 
those Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2004).

In conclusion, the measurement of the veteran's right ankle 
range of motion approximates no more than moderate limitation 
of motion.  Based upon a longitudinal review of the evidence, 
it is clear that the veteran's right ankle pathology results 
in no more than moderate interference with his ability to 
ambulate.  The record documents that he has recently 
exhibited a smooth gait.  No loss of strength in the right 
ankle has been documented.  X-ray findings of the right ankle 
have shown minimal degenerative changes.  The preponderance 
of the evidence is against an increased rating for the 
veteran's right ankle disorder.  The veteran's right ankle 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5270, 
5271.  

Extraschedular rating

The veteran has argued that he is entitled to a higher 
rating, arguing specifically frequent doctor's visits and 
interference with his employment.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2004).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the October 1999 statement of the case.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

There is no evidence of an exceptional disability picture in 
this case.  Although the veteran has sought medical 
intervention on a relatively frequent basis, the medical 
records indicate that he has several other nonservice-
connected disabilities, including lower extremity disorders 
for which he has received treatment.  Significantly, the 
veteran has not required any recent periods of 
hospitalization for his service-connected right ankle 
disorder.  Further, there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of the service-connected disability.  While the 
veteran maintains that his right ankle disorder interferes 
with his employment, there is no medical opinion of record 
that it interferes in a way not contemplated in the regular 
schedular criteria, which compensate for average earning 
capacity impairment due to disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, 
there are higher ratings available under the rating schedule.  
There is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to disability manifested as the veteran's is.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service-
connected disability.  The disability is appropriately rated 
under the schedular criteria.

ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to an increased disability evaluation for 
service-connected residuals of right ankle sprain, currently 
rated as 10 percent disabling, is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


